Citation Nr: 0007738	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-15 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
right ankle disorder.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right radial head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
degenerative joint disease, with a normal range of motion and 
tenderness at extreme flexion and extension.

2.  The veteran's right elbow disability is manifested by a 
normal range of motion 
and some tenderness over the radial head.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for the 
veteran's right ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (1999).

2.  The schedular criteria for a compensable rating for the 
veteran's right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5212 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a). The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which is base on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.59, pertaining to painful 

motion due to arthritis, provides that an actually painful 
joint is entitled to at least the minimum compensable rating 
for the joint.  

Service connection for the veteran's disabilities was 
established by rating decision dated January 1983.  Each 
disability was assigned a noncompensable evaluation and the 
ratings have not been increased since the original rating 
decision.  

I.  Right Ankle Disability

Initially, the Board notes that the veteran has submitted 
private medical evidence in support of his claim.  However, 
the records from Ronald G. Vargo, D. O., St. Ann's Hospital 
and Wendt-Bristol Diagnostic and Radiology Centers do not 
contain any information regarding the veteran's right ankle 
and as such are not pertinent to the evaluation at hand.

The veteran underwent a VA examination in May 1998 which 
assessed his right ankle disability.  The examiner noted the 
veteran had a normal range of motion in his right ankle, 
although it was quite tender at the extremes of dorsiflexion 
and tender over the anterior joint space.  The veteran was 
diagnosed with mild degenerative joint disease of the right 
ankle.  X-rays showed a possible old avulsion of the deltoid 
ligamentous complex without evidence for acute osseous 
abnormality.  There was also no evidence of tibiotalar joint 
effusion and the ankle mortise was intact.  Small 
enthesophytes were seen projecting off of the inferior and 
posterior aspects of the calcaneus within the plantar 
aponeurosis attachment and Achilles tendon attachment, 
respectively.  There was no evidence of cortical 
discontinuity.  A small, well corticated bone density was 
seen just below the medial malleolus, with no donor site.  No 
soft tissue swelling was seen surrounding the site.

The veteran also underwent a VA examination in February 1999; 
however, the veteran's ankles were not assessed at that time.



The veteran has been assigned a noncompensable evaluation for 
his right ankle disability pursuant to the criteria set out 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.  
Diagnostic Code 5270 provides that ankylosis of the ankle in 
plantar flexion less than 30 degrees warrants a 30 percent 
evaluation while less severe ankylosis warrants a 
noncompensable evaluation.  Diagnostic Code 5271 provides 
that moderate limitation of motion warrants a 10 percent 
evaluation while less limitation warrants a noncompensable 
evaluation.  

There is no evidence that the veteran's right ankle is 
ankylosed at all at this time.  The most recent VA medical 
examination found the ankle to have a normal range of motion, 
albeit with tenderness on extremes of motion.  As such, with 
no ankylosis and a normal range of motion, a compensable 
evaluation is not warranted under Diagnostic Code 5270 or 
5271.

However, the United States Court of Veterans Appeals (the 
Court) has emphasized that, when assigning a disability 
rating involving the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movement, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). See also 38 C.F.R. 
§§ 4.45, 4.59 (1997). As the May 1998 VA examination showed 
mild degenerative joint disease of the right ankle and pain 
on the extremes of motion of the right ankle, the 
symptomatology associated with the veteran's right ankle 
disorder warrants a 10 percent evaluation for a painful right 
ankle joint, under 38 C.F.R. § 4.59.  

II. Right Elbow

Again, the Board notes that it has considered private medical 
records in conjunction with the veteran's claim for increased 
evaluation for his right elbow disability.  However, private 
treatment records do not contain information concerning the 
veteran's right elbow disability.



The veteran did undergo a VA examination in May 1998.  At 
that time, the veteran's right elbow had a normal range of 
motion in both flexion and extension.  Supination and 
pronation were normal.  There was some tenderness over the 
right lateral elbow over the radial head.  The diagnosis was 
status post fracture of the right radial head with normal 
joint motion.  X-rays showed slight abnormal morphology along 
the ulnar aspect of the radial head with no cortical 
discontinuity.  Joint space appeared to be well maintained 
and there was no joint effusion.  The impression was of 
likely prior trauma to the ulnar aspect of the radial head 
with no evidence of marked degenerative change or acute 
osseous abnormality.

Further, evidence from Wendt-Bristol Diagnostic and Radiology 
Centers includes X-rays of the right forearm dated February 
1999.  At that time, no skeletal or joint abnormalities were 
identified, with a normal right radius ulna.

The veteran's right elbow disability has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  That code provides that malunion of 
the radius with bad alignment of either the major or minor 
elbow warrants a 10 percent evaluation.  Nonunion in the 
upper half of either elbow warrants a 20 percent evaluation.  
The evidence here does not show that the veteran's radius 
exhibits malunion with bad alignment, nor is there evidence 
of nonunion.  The veteran has some tenderness over the radial 
head, but X-rays did not show arthritis, and he has full 
range of motion of the right elbow. Therefore, a compensable 
evaluation is not warranted either under the applicable 
Diagnostic Codes or by application of 38 C.F.R. § 4.59.

Furthermore, no degenerative changes have been shown on X-
rays, so an evaluation is not warranted under the diagnostic 
code for arthritis due to trauma, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Code 
considered in with regards to the veteran's elbow, there is 
no 

objective evidence of additional functional loss due to pain, 
incoordination on use, weakness or fatigue beyond that 
already contemplated by the schedular diagnostic criteria.  
As such, the Board is unable to find a basis for assigning 
compensable ratings under those regulatory provisions.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against a compensable 
evaluation for a right elbow disability, so the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

III. Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An evaluation of 10 percent for a right ankle disorder is 
granted, subject to governing regulations concerning monetary 
awards.


An increased (compensable) evaluation for residuals of a 
fracture of the right radial head is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

